Citation Nr: 1825891	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  16-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for carcinoma of the left tongue base.

3.  Entitlement to service connection for cancer of the lymph nodes of the neck.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2014 and March 2016 by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an increased rating for PTSD is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas for the entire appeal period. 


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no greater, are met for PTSD from February 10, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Acquired Psychiatric Disabilities

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula for Mental Disorders applies to this disability.  The rating criteria are noted below: 

   Description
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).
30

Facts and Analysis

The Veteran's PTSD has been rated at 30 percent for the entire appeal period, which begins in February 2014.  The Veteran asserts that he is entitled to a higher rating due to more severe symptoms such as panic attacks and difficulty maintaining employment.  See May 2016 Notice of Disagreement.  

In August 2014, the Veteran had a VA PTSD examination.  The Veteran reported two past failed marriages and a good relationship with his only daughter.  The Veteran also reported a close and loving relationship with his third wife, whom he had been married to for four and a half years.  The Veteran reported trouble sleeping and some trouble with anxiety when out and about; he denied suicidal and homicidal ideation.  The only significant symptoms documented were trouble sleeping and night-waking with feelings of anxiousness.

A November 2014 buddy statement from G.G., a friend who was also a retired social worker, indicates the Veteran's psychiatric condition was manifested by the following symptoms: avoidance of any discussion or revelation of combat experience; difficulty maintaining emotionally intimate relationships; consistent pattern of subjugating his needs to others; avoidance of conflicts or tolerating abuse from others; consistent belief of not deserving the "good things in life;" willingness to tolerate what others would see as substandard living arrangements; difficulty accepting attention or dealing with intense emotions; and lack of assertiveness or aggression in his income pursuits.  

A buddy statement from M.M. received August 2015 reflects the Veteran had difficulties with relationships and lack of motivation.  A buddy statement from L.H. received August 2015 reflects that he had been the Veteran's best friend since high school and that the Veteran had difficulties with familial relationships.  

A September 2015 VA mental health note reflects the Veteran presented for progressively worse psychiatric symptoms after radiation treatment in January 2014, before the relevant appeal period.  He stated that, since that time, he had noticed declining mood and increased anxiety.  He had become more withdrawn, not wanting to engage in things he used to enjoy (like fishing and riding his motorcycle), crying spells occurring about once a month, fleeting thoughts of hopelessness, and fleeting suicidal ideation.  He also reported poor sleep due to nightmares, low energy and motivation, and poor concentration.  He denied any current suicidal or homicidal ideation.  He was especially concerned about an increase in anxiety and feelings of emptiness since he retired in 2014.  The Veteran also reported irritability and getting mad at the smallest things.  Mental status examination was notable only for depressed mood with congruent affect.

An October 2015 VA mental health note reflects the Veteran had joined a therapy group and that he was very motivated to address "anxiety, depression, nightmares, anger, loneliness, [and] acceptance."  Later in October 2015, the Veteran had a VA mental health intake assessment.  At that time, he reported that toward the end of his career working as a real estate agent, he had trouble coping with his clients and had problems with irritability and anger with work.  His primary concerns at that time were depression, anxiety, and nightmares.  He reported sleeping only three to four hours a night, nightmares three to four nights a week, chronic anxiety, hypervigilance, and kinetic energy.  The Veteran stated that his condition was generally manifested by low grade depression, but he intermittent periods lasting anywhere from one day to two weeks of crippling depression where he felt paralyzed by lack of energy and motivation.   The Veteran again reported impaired impulse control when he was working in May 2016.

VA treatment notes indicate the Veteran reports of fleeting suicidal ideation.  See September 2015 VA mental health note; January 2016 VA mental health note (noting chronic intermittent suicidal ideation).  In a February 2017 statement, the Veteran again reported thoughts of suicide.  A February 2017 buddy statement from G.K. indicates the Veteran had mentioned suicidal thoughts and demonstrated impaired impulse control and severe depression.  A February 2017 statement from the Veteran's daughter reflects he was not supportive, extremely irritable and seemed discontent.  His spouse indicated in a March 2017 statement that he does not communicate well with her.  While the February 2016 VA examination report notes only anxiety as a current symptom, the June 2017 VA examination report notes the Veteran's suicidal ideation, anxiety and chronic sleep impairment.

After looking to the frequency, severity, and duration of the Veteran's symptoms, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorder has approximated the schedular criteria for an initial rating of 70 percent, but no higher.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Here, in addition to suicidal ideation, which alone is potentially demonstrative of occupational and social impairment in most areas, other evidence of record reflects the Veteran's isolative behavior, impaired impulse control, difficulty adapting to stressful circumstances, and relationship difficulties.  Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an initial 70 percent disability rating for the Veteran's PTSD.  

A higher rating of 100 percent is not warranted.  The Veteran has not evidenced any of the symptomatology outlined in the criteria for a 100 percent rating, or any symptomatology of similar frequency, severity, and duration.  There is no indication of any gross impairment in thought processes or communication; persistent delusions or hallucinations; or grossly inappropriate behavior.  Although suicidal ideation is noted, no examiner has indicated that the Veteran is in any persistent danger of hurting himself or others.  He has maintained relationships with family and friends, albeit with difficulties.  He is consistently described as well-groomed and oriented.  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted for the Veteran's PTSD at any period during the appeal.


ORDER

An initial rating of 70 percent, but no higher, is granted for PTSD for the entire appeal period.


REMAND

The Veteran asserts that his diagnosed carcinoma of the left tongue base and cancer of the lymph nodes of the neck are due to exposure to herbicide agents in Vietnam.  Exposure to tactical herbicide agents is conceded.  Under these circumstances, a VA examination is required.  The Board finds the evidence of record is sufficiently suggestive of a nexus to trigger the need for a VA examination in support of his claim.  See 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Due to the current status of the Veteran's cancers, a physical examination is not required unless the examiner deems one necessary.  Updated treatment notes should also be obtained on remand.  

Finally, the Veteran raised the issue of entitlement to a TDIU due to PTSD in his May 2016 Notice of Disagreement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additional development is needed before this issue can be adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and ask that he fully complete the form.  Notify him that failure to comply with this request may result in his TDIU claim being denied.

4.  After updated records are obtained, request a medical nexus opinion regarding the Veteran's carcinoma of the left tongue base and cancer of the lymph nodes of the neck.  The entire claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  No examination of the Veteran is needed, unless the examiner determines otherwise.  The examiner is asked to respond to the following:

Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's left tongue base and cancer of the lymph nodes of the neck had their onset during service or are otherwise the result of service, to include conceded exposure to tactical herbicide agents therein?  

Please provide a robust rationale for any conclusion reached, and note that (1) the absence of evidence of treatment in the service treatment records cannot, standing alone, serve as the basis for a negative opinion; and (2) the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. § 3.309(e), cannot be the sole basis for finding that the disability is not related to his conceded exposure to herbicide agents in Vietnam.

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


